Mr. Secretary-General,
Excellencies,
Distinguished delegates,
This year we commemorate the 75th anniversary of the United Nations in both dramatic and critical time.
The greatest challenge of our age — the COVID-19 pandemic — continues to cause deep suffering among the people around the world and has seriously affected the global economy.
In the wake of this unprecedented human tragedy, on behalf of my country- fellows I extend the profound gratitude to all medical professionals and frontline staff-members who work very hard to protect us.
The current global emergency is a stress test for all of us that has triggered health, humanitarian and socio-economic turbulence. COVID-19 has exposed our past mistakes and failures.
We have witnessed a critical collapse of global cooperation in response to this crisis, trade protectionism and political nationalism, coming close to what some have already called a state of “global dysfunction”.
The whole world is on the verge of dramatic upheavals that may lead to irreversible consequences. Lack of mutual confidence, misunderstanding of international competition, trade wars and sanctions really undermine the prospects and hopes for a better world.
Let us be frank — in the post-Cold War world we largely missed the chance to build a truly just, people-centered international system. The fate of our future generations depends on the understanding of this reality, primarily by us, the leaders of states.
Therefore, it is our moral obligation to reflect on the paradigm of building a “New World”. Now we are in a make-or-break moment for the humankind. Born a century before the UN establishment, a great Kazakh poet and philosopher Abai proposed his own formula on global interaction: “Адамзатқа не керек: сүймек, сезбек, кейімек, қарекет қылмақ, жүгірмек, ақылмен ойлап сөйлемек”. Which means: “All that the humanity needs — love, compassion, bold actions, deeds and thoughtfulness”.
In this context, allow me to share some points on our collective response to current challenges.
Mr. President,
Right after the coronavirus outbreak, the UN’s various funds, programmes and agencies have stepped forward to combat the crisis. However, the international
community obviously needs to do more. Firstly, to build a strong global health system priority must be given to upgrading national health institutions through timely and coordinated support from developed countries and UN agencies.
Secondly, we must take the politics out of the vaccine. It is not too late for reaching a COVID-19 vaccine trade and investment agreement that would protect global production and supply chains.
Thirdly, it may be necessary to revise the International Health Regulations to increase the World Health Organization’s capacity, and to develop national capabilities in preventing and responding to diseases.
Fourthly, we suggest that the idea of a network of Regional Centers for Disease Control and Biosafety under the UN auspices be closely examined. Kazakhstan stands ready to host such a regional center.
Last but not least, in light of the global pandemic, launching of a biological weapons control system is becoming more acute than ever. Kazakhstan proposes to establish a special multilateral body — the International Agency for Biological Safety — based on the 1972 Biological Weapons Convention and accountable to the UN Security Council.
Distinguished delegates,
We need urgent concerted efforts for a truly global economic recovery. I join the Secretary-General’s call on rescue package amounting to 10 per cent of the world economy and share his view that the response to the pandemic should be based on a New Global Deal to create equal and broader opportunities for all.
We believe that the suspension of debt repayments by the poorest countries will help reduce uncertainty. International financial institutions need to implement innovative solutions like debt-to-health system swaps.
I hope that the upcoming High-Level Meeting on Financing for Development will produce concrete measures.
Landlocked developing countries have been particularly hard-hit by COVID-19 which has severely damaged trade and supply chains.
As the current Chair of the LLDC Group, Kazakhstan has proposed a UN Roadmap to reinvigorate implementation of the Vienna Programme of Action. The highest expectation of our people is practical deliverables within Agenda 2030.
We need prompt and well- coordinated steps to get back on track for an accelerated SDG Decade of Action — probably the most critical decade of our generation.
The very basic target, zero hunger is to be provided unconditionally. In this context, we note the importance of convening a Food Systems Summit in 2021.
The Islamic Organization for Food Security, initiated by Kazakhstan is ready to assist the international humanitarian campaign through the creation of food reserves.
We should renew our commitment to leave no one behind, especially women, youth, children, elders, persons with disabilities, disproportionately affected by the crisis.
The largest disruption of education systems in history should be stopped from becoming a generational catastrophe.
Civic engagement and private sector involvement are also critical for solving current pressing problems.
During past months we have witnessed strong solidarity all over the world through volunteering.
To acknowledge the role of volunteers, I propose the United Nations to proclaim an International Year of Mobilizing Volunteers for Development. In Kazakhstan I announced the current year as a Year of Volunteers.
Mr. President,
There are two more crises that are looming right behind the pandemic. One of them is the nuclear non-proliferation and disarmament crisis. Kazakhstan has been the role model of a responsible state by willingly abandoning its nuclear arsenal and shutting down world’s biggest nuclear test site.
However, continuous erosion of the non-proliferation regime leaves us in a dangerous position.
Kazakhstan, therefore, expects all Member States to join its appeal to nuclear powers to take necessary and urgent measures to save the humankind from a nuclear disaster.
In this respect we appreciate an active role played by relevant UN institutions including the Comprehensive Nuclear-Test-Ban Treaty Organization.
We believe that legally-binding negative security assurances should be given to every non-nuclear-weapon state. That is why we urge all P5 countries to ratify the respective Protocols to the Nuclear-Weapon-Free-Zone Treaties, including Semipalatinsk Treaty.
Another existential crisis for our civilization is the climate change. It is not only a dangerous problem in itself, but is also a “threat multiplier”. The climate emergency is a race we are losing. But the post-COVID recovery gives us unique opportunity to put environmental protection at the forefront of international agenda. We must unite around the UN’s six climate positive actions.
Kazakhstan is very vulnerable to the various effects of the climate change. The tragedies of Aral Sea and Semipalatinsk Nuclear Test Site, the rapid melting of glaciers, and desertification threaten not only Kazakhstan and Central Asian region, but also the entire world.
Although Kazakhstan is highly dependent on fossil fuels and has a long way to go to meet Paris 2030 targets, our commitment to develop a decarbonized economy has no alternative.
We will reduce our greenhouse gas emissions by 15 per cent by 2030 through economic overhaul and industrial modernization.
And yet, in next five years we will plant more than two billion trees. To address these global crises, we need to restore an atmosphere of trust between Member States and strengthen multilateral institutions. Lack of trust between nations has become toxic for international relations.
It is a moral duty to demonstrate our commitment to the basic purposes and principles of the UN Charter.
Due to the immensely growing demand for confidence-building, Kazakhstan aims to transform Conference on Interaction and Confidence Building Measures in Asia into a full-fledged organization for security and development in Asia.
The world community should increasingly promote an ideology of tolerance, mutual understanding and cultural diversity. It is a key to countering hatred and intolerance.
We once again stress the need for creating a unified coalition to counter another global challenge — international terrorism.
We invite all countries to join the Code of Conduct for Achieving a World Free of Terrorism.
Kazakhstan was among the first to repatriate our women and children from war-torn Syria and Iraq. It was not an easy decision, but absolutely necessary one.
It is our strong belief that the United Nations must lead the global effort to overcome the pandemic, accelerate recovery and improve prospects for global governance.
Therefore, each and every UN agency should reinstate its efficiency and relevance to the tasks ahead of us.
We have no alternative but to live up to the great challenge of building a more robust and forward-oriented UN.
The criticism of the United Nations is not always fair. The UN does exactly as much as the political will of the Member States allows.
Excellencies,
Though different, each of these three crises is in fact a governance challenge. To achieve truly just and people-centered world, measures at the international stage should be accompanied by the dedicated efforts at the national level.
Kazakhstan is determined to build an economically strong, democratically advanced and human-oriented “Listening State”. Therefore, we conduct political and economic reforms that are expected to give a boost to the development of our society to meet up the expectations of our people.
We have decriminalized defamation, adopted new laws on political parties and on the peaceful mass meetings.
To fulfill a fundamental right to life and human dignity we decided to join the Second Optional Protocol to the International Covenant on Civil and Political Rights on the abolition of the death penalty.
Another priority is ensuring equal opportunities for women and youth, protection of children.
We have reduced our Gender Inequality Index value by two times and have introduced a mandatory 30% quota for women and youth in election party lists.
We have helped 4.5 million fellow-citizens who temporarily lost their income during pandemic having allocated for this goal $1.1 billion. Over a million people have received food and household packages. It was an unprecedented measure in our part of the world.
Regional cooperation has always been our main focus and commitment. Central Asia is undergoing rapid transformation through significant expansion of regional cooperation in various fields.
No doubt that a prosperous, strong and united Central Asia is beneficial both for regional and global stakeholders.
As to regional stability, the rational use of transboundary water resources is instrumental. We thus propose the establishment of a Regional water and energy consortium.
To coordinate development agenda in the region we intend to institutionalize a UN-led regional SDGs Center in Almaty.
Mr. President,
We must remember that in crisis comes an opportunity. We can build back for a better, greener, more efficient, fair and inclusive world. The emphasis must be shifted on the root causes, preventive measures, and increasing the efficiency of our limited resources.
All the efforts should be guided by the moral imperative — to Put People First.
Kazakhstan will always remain a strong supporter of the UN and will actively participate in fulfilling our collective aspiration for a better and happier future.
Thank you for your attention.